Case 2:20-cv-02615-TLP-atc Document 15-1 Filed 10/20/20 Page 1 of 23        PageID 137




                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF TENNESSEE

 PROTECT OUR AQUIFER,
 ALABAMA CENTER FOR SUSTAINABLE
 ENERGY (dba ENERGY ALABAMA), and
 APPALACHIAN VOICES,                          No. 2:20-cv-02615-TLP-atc
 Plaintiffs,

       v.

 TENNESSEE VALLEY AUTHORITY,
 Defendant.



 ______________________________________________________________________________


          TENNESSEE VALLEY AUTHORITY’S MEMORANDUM OF LAW
   IN SUPPORT OF ITS MOTION TO DISMISS UNDER RULES 12(b)(1) AND 12(b)(6)
               OF THE FEDERAL RULES OF CIVIL PROCEDURE

 ______________________________________________________________________________


                                           David D. Ayliffe, Director, Litigation
                                           Maria V. Gillen, Sr. Manager, Litigation
                                           Office of the General Counsel
                                           Tennessee Valley Authority
                                           400 West Summit Hill Drive
                                           Knoxville, Tennessee 37902-1401
                                           Telephone 865.632.7741
                                           ddayliffe@tva.gov
                                           mvgillen@tva.gov
Case 2:20-cv-02615-TLP-atc Document 15-1 Filed 10/20/20 Page 2 of 23                     PageID 138




                                        INTRODUCTION

        Because there is no private right of action against TVA, Plaintiffs Protect Our Aquifer,

 Alabama Center for Sustainable Energy, and Appalachian Voices bring this lawsuit pursuant to

 the Administrative Procedure Act (“APA”) challenging the terms and conditions of TVA’s long-

 term wholesale power contract. Plaintiffs claim TVA violated the National Environmental Policy

 Act (“NEPA”) “by failing to conduct an environmental review before it adopted and implemented”

 certain contractual terms and conditions. (Compl., Doc. 1 ¶ 123.) Plaintiffs further claim TVA

 violated the TVA Act by entering into twenty-year contracts that automatically renew each year.

 (Id. ¶ 141.) Plaintiffs ask the Court to declare TVA violated each statute, vacate and set aside the

 over 140 long-term agreements TVA has in place with distributors of its power, and enjoin TVA

 from entering into its wholesale power contracts. (Id. at PageID# 48-49.)

        Plaintiffs’ real concern, however, is not the terms and conditions of TVA’s wholesale

 power contracts. Indeed, since 1933, and no different from its utility industry peers which have

 even longer contractual terms, TVA has entered into twenty-year agreements for the supply of

 electric power, which have included provisions similar to those in place today. The twenty-year

 contractual term limitation set forth in the TVA Act—part of the law as enacted—was designed to

 (1) provide TVA with security in power demand to invest in its power system and to fulfill its

 statutory mandates; and (2) provide customers with security that they would receive the power for

 which they contracted. While time has passed, nothing has changed. TVA’s current wholesale

 power contracts continue to reflect the same mutual commitments between TVA and its customers.

        It is clear from the Complaint that Plaintiffs’ real concern is the source of power that TVA

 generates. But Plaintiffs have no way to successfully challenge TVA’s decisions on power

 generation because TVA fully complies with NEPA and engages in environmental reviews for

 those decisions. So, Plaintiffs try something different: they challenge the terms and conditions of

                                                  1
Case 2:20-cv-02615-TLP-atc Document 15-1 Filed 10/20/20 Page 3 of 23                       PageID 139




 TVA’s wholesale power contracts by alleging that certain terms and conditions harm their alleged

 environmental and advocacy interests. But Plaintiffs’ challenge must fail. TVA’s wholesale power

 contracts are not subject to judicial review. Congress intentionally committed the decisions

 regarding the terms and conditions of power contracts to the discretion of the TVA Board of

 Directors, and concerns about how the Board exercises that discretion are properly addressed by

 Congress.

         Moreover, Plaintiffs lack any type of standing to bring their claims. As to organizational

 standing, Plaintiffs cannot establish the constitutional minimum elements of injury-in-fact,

 causation, and redressability. Their environmental harms are wholly speculative and the

 information they seek for advocacy purposes does not come from any environmental review of the

 long-term agreements; the information they seek comes from the reviews associated with TVA’s

 power generation decisions, in which Plaintiffs participated. As for associational standing,

 Plaintiffs fail to identify any members who have suffered harm as a result of TVA’s long-term

 agreements with its customers, and even if they could, they cannot establish the requisite elements

 for Article III standing necessary to maintain suit for the same reasons they cannot demonstrate

 organizational standing. Finally, there are prudential reasons why this Court should not hear this

 case: Plaintiffs challenge agreements to which they are neither a party nor a third-party beneficiary,

 and they lodge a generalized grievance.

         This lawsuit is an attempted end-run around the longstanding precedent that the terms and

 conditions of TVA’s wholesale power agreements are not subject to judicial review. No matter

 how Plaintiffs plead it, this Court lacks jurisdiction to hear it.

                                           BACKGROUND

 I.      TVA’s Statutory Mission to Provide Low-Cost, Reliable Electricity

         TVA is a constitutionally authorized executive branch corporate agency and

                                                    2
Case 2:20-cv-02615-TLP-atc Document 15-1 Filed 10/20/20 Page 4 of 23                       PageID 140




 instrumentality of the United States created by and existing pursuant to the TVA Act of 1933, 16

 U.S.C. §§ 831 et seq. (“TVA Act”). Ctr. for Biological Diversity v. TVA, No. 3:18-CV-1446-LCB,

 2020 WL 5819673, at *1 (N.D. Ala. Sept. 30, 2020). TVA is responsible for the multi-purpose

 development of the Tennessee Valley’s resources and economy. See 16 U.S.C. § 831.1 One of its

 statutory objectives is to provide low-cost, reliable electricity to ten million people in TVA’s

 seven-state service area. See 16 U.S.C. § 831j; id. §§ 831n-4(f) & (h); id. § 831d(l).

        To achieve this objective, TVA maintains and operates the nation’s largest public power

 system (Ex. A, TVA, 2019 Integrated Resource Plan (“2019 IRP”) at 6),2 which generates

 electricity using a diverse power portfolio, (see Ex. B, TVA, Our Power System). TVA’s

 “emphasis has moved away from traditional coal-based production and toward cleaner forms of

 power generation, and today the power [TVA] deliver[s] is 54 percent carbon-free.” (See id.) TVA

 sells this electricity to 154 local power companies (“LPCs”), which then distribute it to residential,

 commercial, industrial, and governmental customers.3 (Ex. A, 2019 IRP at 31.)

        Congress vested the Board with exclusive authority to set rates for the sale of TVA

 electricity. See 16 U.S.C. § 831a(g)(1)(L); McCarthy v. Middle Tenn. Elec. Membership Corp.,

 466 F.3d 399, 406 (6th Cir. 2006); Bekaert Corp. v. City of Dyersburg, No. 07-2316-STA-DKV,



 1       TVA is governed by a nine-member Board of Directors, who have a statutory duty to
 “establish the broad goals, objectives, and policies of [TVA] that are appropriate to carry out [the
 TVA Act].” 16 U.S.C. § 831a(g)(1)(A).

 2       The Court may take judicial notice of the information on TVA’s website. See New England
 Health Care Emps. Pension Fund v. Ernst & Young, LLP, 336 F.3d 495, 501 (6th Cir. 2003) (in
 ruling on a Rule 12(b)(6) motion, court may consider matters of which it can take judicial notice);
 Mirabella v. Univ. of Tenn., 915 F. Supp. 925, 926 (E.D. Tenn. 1994) (same with respect to Rule
 12(b)(1) motion); see also Mitchell v. TVA, No. 3:14-cv-360-TAV-HBG, 2015 WL 1962203, at
 *4 & *4 n.2 (E.D. Tenn. Apr. 30, 2015) (taking judicial notice of TVA’s website).

 3       TVA also sells its electricity directly to industrial customers with large or unusual loads
 and to several federal agency installations. (Ex. A, 2019 IRP at 31.)

                                                   3
Case 2:20-cv-02615-TLP-atc Document 15-1 Filed 10/20/20 Page 5 of 23                      PageID 141




 2009 WL 7196672, at *3-4 (W.D. Tenn. May 20, 2009). TVA exercises this authority primarily

 through the contracts it enters into with LPCs. The Board is authorized to include in these contracts

 “for the sale of power such terms and conditions, including resale rate schedules, . . . as in its

 judgment may be necessary or desirable for carrying out the purposes of [the TVA Act].” 16 U.S.C.

 § 831i. One purpose is to sell power “at rates as low as are feasible,” 16 U.S.C. § 831n-4(f), and

 the Board must ensure this obligation is balanced with (among others) its responsibility to earn

 sufficient income to remain financially sound, see id. Ultimately, as it has been since 1933, TVA’s

 generation and sale of reliable, environmentally clean power at low rates in the Valley is designed

 to foster economic and industrial development and a higher quality of life in the region.

 II.    TVA’s Integrated Resource Plan Guides the Delivery of Low-Cost, Reliable Energy

        TVA’s 2019 Integrated Resource Plan (“IRP”) “is a long-term plan that provides direction

 on how TVA can best meet future demand for power” for a twenty-year period. (Ex. A, 2019 IRP

 at 6.) Together with an Environmental Impact Statement (“EIS”) (Ex. C, 2019 IRP Final EIS), the

 2019 IRP “evaluate[ed] TVA’s current energy resource portfolio and alternative future portfolios

 of energy resource options to meet the future electrical energy needs of the TVA region at a least

 system-wide cost while taking into account TVA’s mission of energy, environmental stewardship

 and economic development.” (Ex. A, 2019 IRP at 34.) The Board approved the 2019 Final IRP

 and EIS in August 2019. (Doc. 1-7 at 10-12.)

        The IRP’s long-range forecasting is required under 16 U.S.C. § 831m-1. TVA is required

 to employ a “least-cost planning” process for selecting “new energy sources” that “evaluates the

 full range of existing and incremental resources (including new power supplies, energy

 conservation and efficiency, and renewable energy resources) in order to provide adequate and

 reliable service to electric customers of [TVA] at the lowest system cost.” 16 U.S.C. § 831m-

 1(b)(1). It must “take into account necessary features for system operation, including diversity,

                                                  4
Case 2:20-cv-02615-TLP-atc Document 15-1 Filed 10/20/20 Page 6 of 23                         PageID 142




 reliability, dispatchability, and other factors of risk” and “treat demand and supply sources on a

 consistent and integrated basis.” 16 U.S.C. § 831m-1(b)(2)(A), (C). With respect to demand, the

 2019 IRP base case assumed all 154 LPCs remained TVA customers for the twenty-year period.

         The 2019 IRP reflects changing technologies and public priorities by focusing on system

 flexibility, distributed energy resources (“DER”),4 and portfolio diversity. Pursuant to previous

 IRPs, TVA has already reduced the coal-based component of its power supply from approximately

 60 percent in FY 2007 to 20 percent in FY 2019. The 2019 IRP contemplates further reductions in

 coal-based generation up to 2200 MW by 2028, including retirement of coal-fired power plants.

 As to solar generation, the Board adopted a power supply mix based on the IRP’s analysis that

 would add between 1,500 and 8,000 MW of solar power by 2028, and up to 14,000 MW by 2038.5

 (See Ex. A, 2019 IRP at 3.) Indeed, the solar component represents the largest projected MW

 addition of any resource type in the IRP (id.), and unlike coal, solar expansion plays a critical role

 in all future power supply scenarios. (See id. at 2-4.)

         In addition to the IRP, TVA engages in annual power supply planning, which more

 specifically depicts expected portfolio changes, within IRP parameters, based upon current

 planning assumptions. TVA also continuously monitors the fleet for the most optimal portfolio to

 provide low-cost, reliable, and increasingly cleaner energy to TVA customers. When evaluations


 4      “Distributed energy resources (DER) are power generation and storage systems that are
 connected to the power distribution system and deliver power to the grid or that are ‘behind the
 meter’ and deliver power directly to an end-user. Examples include solar panels, combined heat
 and power systems, microturbines, and battery storage systems. DER also includes energy
 management, such as energy efficiency and demand response.” (Ex. A, 2019 IRP at 35.)

 5        Solar resources include both distributed solar (e.g., private rooftop solar installations) and
 utility scale solar (i.e., large solar generation facilities operated by utilities and managed in concert
 with their other generating facilities). (Ex. G, Changes to Green Power Providers Program, Final
 Environmental Assessment at 3-4.) The 2019 IRP’s modeling shows that utility-scale solar
 capacity is expected to be much higher than distributed solar in the TVA service area due to its
 low cost. (Ex. A, 2019 IRP at 103.)

                                                    5
Case 2:20-cv-02615-TLP-atc Document 15-1 Filed 10/20/20 Page 7 of 23                       PageID 143




 indicate a specific asset addition or retirement in the tactical window is economic, TVA performs

 an environmental review to further assess alternatives and broader impacts. Once that review is

 completed, an asset decision is recommended to the Board, which considers all aspects of the

 proposed action, including whether the recommended action fits within IRP parameters and any

 associated environmental, cultural, and socio-economic impacts.

 III.   TVA Delivers Low-Cost, Reliable Energy to LPCs via Long-Term Agreements

        As it did in 1933, TVA supplies power by entering into wholesale power contracts with its

 customers. In its first Annual Report to Congress, TVA noted that “[a] standard form 20-year

 contract was devised to govern the sale of power at wholesale to municipal distribution systems.”

 (See Ex. D, TVA, 1934 Annual Report at 28 (June 30, 1934).) “The major provisions of the

 standard contract” at that time are similar to the provisions in the agreements TVA has in place

 today, including specifically the provision that the customer agrees to purchase all of its power

 requirements from TVA at rates set by TVA and to resell it at rates established by TVA. (Id.).

 These terms and conditions are critical to the success of TVA’s statutory mission; that is, to deliver

 low-cost, reliable energy to promote a higher quality of life in the region.

        In August 2019, the Board approved terms and conditions for a standard long-term

 agreement (“LTA”) with LPCs. (See Doc. 1-7 at 28.) One is a termination notice requirement of

 twenty years, “which [supports] TVA’s mission to make life better for the people of the Valley by

 helping fulfill TVA’s statutory obligation to sell power at rates as low as are feasible.”6 (Id.) This

 provision provides TVA with assurance “that TVA has the revenue necessary to satisfy its long-



 6       A notice termination period of twenty years is nothing new nor outside the norm of utility
 industry standards. Prior to August 2019, “wholesale power contracts between TVA and individual
 LPCs had termination notice periods ranging from 5 to 20 years.” (Ex. E, TVA, Power Supply
 Flexibility Proposal Final Environmental Assessment (“Flexibility EA”) (June 2020) at 9.)


                                                   6
Case 2:20-cv-02615-TLP-atc Document 15-1 Filed 10/20/20 Page 8 of 23                  PageID 144




 term financial obligations as they come due” and “certainty in TVA’s long-term generation and

 financial planning.” (Id.) The financial benefits stemming from a long-term contract are shared

 with the LPCs in the form of monthly bill credits. (Id.)

        Recent performance has shown that the certainty provided by a stronger partnership

 between TVA and LPCs benefits the entire Valley, not just those LPCs which have LTAs. In

 August 2020, TVA announced that the LTAs helped enable TVA to provide $2 million to the

 COVID-19 Community Care Fund and to offer LPCs $200 million worth of pandemic relief

 through a 2.5% rate credit for fiscal year 2021. (TVA, August 27, 2020 Board Meeting

 Presentation.)7 As of August 3, 2020, 141 LPCs had signed a LTA, which is more than ninety

 percent of all LPCs, and those LPCs had received $108 million in bill credits under the LTAs, a

 savings that ultimately benefits the people of the Valley. (Id.)

        Another term and condition is the “power supply flexibility option,” under which “TVA

 committed to develop, by a specified date, an option for power supply flexibility for [LPCs] to

 generate a portion of their energy.” (Ex. E, Flexibility EA at 7.) Following LPCs’ execution of

 LTAs, TVA and the LPCs “developed the principles, criteria, and mechanisms that comprise [what

 came to be known as] the Flexibility Proposal. In February 2020, the Board approved the Power

 Supply Flexibility resolution, which would allow [LTA signatories] to self-generate three to five

 percent of their energy,” and TVA conducted an EA in June 2020 (Id. at 9.) Under the flexibility

 option, approximately 2,000 MW could be developed if all 154 LPCs “participate and deploy only

 solar to develop their maximum allowable capacity.” (Id. at 14.)

                                            ARGUMENT

        While TVA may “sue and be sued,” 16 U.S.C. § 831c(b), that clause does not provide


 7       Video of the meeting is available at https://www.tva.com/about-tva/our-leadership/board-
 of-directors/meetings- archive/2020/08/27/default-calendar/board-meeting-august-27-2020.

                                                   7
Case 2:20-cv-02615-TLP-atc Document 15-1 Filed 10/20/20 Page 9 of 23                      PageID 145




 parties with a private right of action against TVA. See, e.g., Smith v. Russellville Prod. Credit

 Ass’n, 777 F.2d 1544, 1548 (11th Cir. 1985); Town of Secaucus v. U.S. Dep’t of Transp., 889 F.

 Supp. 779, 786-88 (D.N.J. 1995). And although judicial review of TVA action is available under

 the APA, 5 U.S.C. § 702, action committed to agency discretion is not judicially reviewable.

 5 U.S.C. § 701(a)(2). Nor is action subject to review under the APA if the party bringing the suit

 does not have standing. Plaintiffs’ Complaint suffers in both respects.

 I.     TVA’s Long Term Agreements with LPCs are Not Subject to Judicial Review

        “[B]efore any review [of agency action] at all may be had, a party must first clear the hurdle

 of [5 U.S.C.] § 701(a),” Heckler v. Chaney, 470 U.S. 821, 828 (1985), which removes action

 “committed to agency discretion by law” from judicial review, 5 U.S.C. § 701(a)(2). If a litigant

 cannot clear that hurdle, then the Court “must decline to exercise jurisdiction over the matter.”

 Madison-Hughes v. Shalala, 80 F.3d 1121, 1124 (6th Cir. 1996) (citing Heckler, 470 U.S. at 828);

 accord Sheldon v. Vilsack, 538 F. App’x 644, 649 & 649 n.4 (6th Cir. 2013).

        Courts have long recognized that the TVA Act contains “broad grants of authority”

 regarding rate-making, which Congress directed should be liberally construed. Siegelman v. TVA,

 No. 87-AR-2224-M, Mem. Op. at 8 (N.D. Ala. Aug. 18, 1988);8 accord Ferguson v. Elec. Power

 Bd. of Chattanooga, 378 F. Supp. 787, 789 (E.D. Tenn. 1974), aff’d, 511 F.2d 1403 (6th Cir. 1975);

 Mobil Oil Corp. v. TVA, 387 F. Supp. 498, 507 (N.D. Ala. 1974). Indeed, to allow TVA’s rate-

 making decisions to be reviewed by courts would ‘“create uncertainties that would make the

 declared statutory policy impossible to carry out.’” Bekaert Corp, 2009 WL 7196672, at *3

 (citation omitted). Numerous cases recognize the broad discretion Congress gave the Board to set

 power rates and the terms and conditions of TVA’s power contracts. See, e.g., McCarthy, 466 F.3d


 8      See Ex. H.


                                                  8
Case 2:20-cv-02615-TLP-atc Document 15-1 Filed 10/20/20 Page 10 of 23                      PageID 146




  at 405; Matthews v. Town of Greeneville, Tenn., 932 F.2d 968 (Table), 1991 WL 71414, at *3 (6th

  Cir. May 2, 1991).9

         Nonetheless, Plaintiffs challenge the LTAs, asserting they violate the limit on contracts for

  the sale of power to “a term not exceeding twenty years.” 16 U.S.C. § 831i; but see 16 U.S.C. §

  831k (allowing TVA to enter into power contracts “for a term not exceeding thirty years”). But

  the LTAs are for a term of twenty years, which Plaintiffs admit. (Doc. 1-6 at 2; see also Compl. ¶

  106.) Plaintiffs’ gripe is really with the renewal and termination provisions of the LTAs.

         Yet, Congress delegated to the Board the authority and discretion to set rates for the sale

  of its electricity, which is federal property. TVA v. United States, 13 Cl. Ct. 692, 697 (1987)

  (“[I]ndeed, the dispute involves property of the United States, i.e., the electricity generated by

  TVA[.]”).10 And Congress broadly empowered the Board “to include in any contract for the sale

  of power such terms and conditions . . . as in its judgment may be necessary or desirable for

  carrying out the purposes of [the TVA Act].” 16 U.S.C. § 831i (emphasis added). The “length of

  contracts” is one such term and condition; it is therefore “unreviewable.” 4-Cnty. Elec. Power

  Ass’n, 930 F. Supp. at 1138 (finding “unreviewable” a 20-year wholesale power contract with a

  rural electric cooperative corporation that sells TVA power to its members); see also Bekaert

  Corp., 2009 WL 7196672, at *3-4 (declining to review where the court would be required to “fix



  9        See also Bekaert Corp., 2009 WL 7196672, at *3; 4-Cnty. Elec. Power Ass’n v. TVA, 930
  F. Supp. 1132, 1138 (S.D. Miss. 1996); Carborundum Co. v. TVA, 521 F. Supp. 590, 593 (E.D.
  Tenn. 1981); Consol. Aluminum Corp. v. TVA, 462 F. Supp. 464, 474 (M.D. Tenn. 1978);
  Ferguson, 378 F. Supp. at 789; Mobil Oil Corp., 387 F. Supp. at 505. Accord Electricities of N.C.,
  Inc. v. Se. Power Admin., 774 F.2d 1262, 1266 (4th Cir. 1985).

  10      Congress has the power to dispose of federal property and to place conditions upon such
  transfers pursuant to the Property Clause of the Constitution. See, e.g., Alabama v. Texas, 347 U.S.
  272, 273 (1954) (per curiam); United States v. City & Cnty. of S.F., 310 U.S. 16, 30 (1940);
  Ashwander v. TVA, 297 U.S. 288, 338 (1936).


                                                   9
Case 2:20-cv-02615-TLP-atc Document 15-1 Filed 10/20/20 Page 11 of 23                       PageID 147




  a new . . . contract term length”). Likewise, termination and renewal provisions are unreviewable.

  Seigleman, Mem. Op. at 12 (“[TVA’s] rate-making authority . . . encompasses matters far beyond

  the mere setting of dollars and cents figures for units of energy use.”). Accord Consol. Aluminum

  Corp., 462 F. Supp. at 474 (finding that rate-making includes the setting of a sufficient margin “to

  assure the financial soundness of the TVA power system”).11 Accordingly, this Court lacks

  jurisdiction to review Plaintiffs’ claim.

  II.    Plaintiffs Lack Standing to Pursue their Claims

         Plaintiffs sue on behalf of their members and on their own behalf. Therefore, they are

  proceeding under theories of associational and organizational standing. They cannot, however,

  proceed under either theory.

         Associational standing requires a plaintiff organization to show that “[1] its members

  would otherwise have standing to sue in their own right, [2] the interests at stake are germane to

  the organization’s purpose, and [3] neither the claim requested nor the relief requested requires the

  participation of individual members in the lawsuit.”12 Shelby Cnty. Advocates for Valid Elections

  v. Hargett, No. 2:18-cv-02706-TLP-dkv, 2019 WL 4394754, at *7 (W.D. Tenn. Sept. 13, 2019)

  (citation omitted), aff’d , 947 F.3d 977 (6th Cir. 2020). When relying upon associational standing,


  11      This precedent is consistent with “the intention of Congress, clearly manifest from a
  reading of the act as a whole, that the Board, in disposing of the surplus power generated as a result
  of its operations under the act, should not only have the power but should be under the duty, to
  specify in the contracts under which such power is disposed of, the terms and conditions upon
  which it is to be purchased by the other party to the contract.” (Ex. D, 1934 Annual Report at 26.)
  Indeed, from TVA’s inception, the Board “has felt it should dispose of [federal] property only
  upon terms and conditions that would assure its utilization in the public interest.” (Id.)

  12      Protect Our Aquifer does not even allege that it has members; rather, it alleges it has
  “supporters.” (Compl. ¶ 26.) Protect Our Aquifer, therefore, “stumbles on the first step” and cannot
  rely upon associational standing absent showing it “is the functional equivalent of a traditional
  membership organization.” Fund Democracy, LLC v. S.E.C., 278 F.3d 21, 25 (D.C. Cir. 2002)
  (citing Hunt v. Wash. State Apple Adver. Comm’n, 432 U.S. 333 (1977)).


                                                   10
Case 2:20-cv-02615-TLP-atc Document 15-1 Filed 10/20/20 Page 12 of 23                        PageID 148




  “plaintiff-organizations [must] make specific allegations establishing that at least one identified

  member had suffered or would suffer harm.” Summers v. Earth Island Inst., 555 U.S. 488, 498

  (2009). “Such specificity requires that the plaintiff-organization ‘name the individuals who were

  harmed’ unless ‘all the members of the organization are affected by the challenged activity.’” Tenn.

  Republican Party v. Sec. & Exch. Comm’n, 863 F.3d 507, 507 (6th Cir. 2017) (citation omitted).

  Plaintiffs do not identify any specific member of their organizations who has suffered or will suffer

  harm, nor do they allege that all of the members of the organizations are affected by TVA’s entry

  into LTAs with LPCs; nor can they, as not all members reside in the Valley. (See Compl. ¶¶ 26,

  44, 46, 55, 60-61, 69 & 72.) Plaintiffs do not have associational standing.13

         Nor can Plaintiffs demonstrate organizational standing. An organization may proceed “on

  its own behalf [where] it has suffered a palpable injury as a result of the defendants’ actions.”

  Shelby Cnty. Advocs. for Valid Elections, 2019 WL 4394754, at *5 (citations omitted). It “must

  establish the three traditional elements of standing.”14 Id. (citation omitted). “[A] mere ‘interest in

  a problem,’ no matter how longstanding the interest and no matter how qualified the organization

  is in evaluating the problem, is not sufficient by itself to render the organization ‘adversely

  affected’ or ‘aggrieved.’” Sierra Club v. Morton, 405 U.S. 727, 739 (1972).

         The three elements of the “irreducible constitutional minimum” of standing are that a

  plaintiff must have (1) suffered an injury in fact, which is “actual or imminent, not conjectural or

  hypothetical,” (2) that is fairly traceable to the challenged conduct of the defendant, and (3) that is

  likely to be redressed by a favorable judicial decision. Spokeo, Inc. v. Robbins, 136 S. Ct. 1540,



  13     And for the reasons explained infra, Plaintiffs also lack associational standing because they
  cannot show the three necessary elements of Article III standing for any individual members.

  14      “[A] plaintiff must demonstrate standing for each claim he seeks to press.” Am. Civil
  Liberties Union v. Nat’l Sec. Agency, 493 F.3d 644, 652 (6th Cir. 2007).

                                                    11
Case 2:20-cv-02615-TLP-atc Document 15-1 Filed 10/20/20 Page 13 of 23                        PageID 149




  1547 (2016); Lujan v. Defs. of Wildlife, 504 U.S. 555, 560-61 (1992); Friends of the Earth, Inc. v.

  Laidlaw Envtl. Servs. (TOC), Inc., 528 U.S. 167, 180-81 (2000). As the party invoking federal

  jurisdiction, a plaintiff bears the burden of establishing these elements, Spokeo, 136 S. Ct. at 1547

  (citation omitted), which at the pleading stage, requires plaintiff to “clearly . . . allege facts

  demonstrating” each element, id. (quoting Warth v. Seldin, 422 U.S. 490, 518 (1975)).

         But even if the Court finds that a plaintiff has Article III standing, it must still determine

  whether, as a prudential matter, it should adjudicate the claims before it. See Phillips Petroleum

  Co. v. Shutts, 472 U.S. 797, 804 (1985). Like their constitutional counterparts, these judicially self-

  imposed limits on the exercise of federal jurisdiction are “founded in concern about the proper—

  and properly limited—role of the courts in a democratic society.” Warth, 422 U.S. at 498. The

  Supreme Court has “explained that prudential standing encompasses ‘the general prohibition on a

  litigant’s raising another person’s legal rights[ and] the rule barring adjudication of generalized

  grievances more appropriately addressed in the representative branches.’” Elk Grove Unified Sch.

  Dist. v. Newdow, 542 U.S. 1, 12 (2004), abrogated on other grounds by Lexmark Int’l, Inc., v.

  Static Control Components, 572 U.S. 118, 128-29 (2014).

         A.      Plaintiffs Lack Standing to Bring Their TVA Act Claim

         Plaintiffs allege they are harmed by the LTAs because they preclude Plaintiffs’ ability to

  advocate to LPCs to consider suppliers other than TVA, and to LPCs and TVA to include power

  supply contract terms that are more favorable to DER and renewable energy. (Compl. ¶¶ 148-50.)

  They complain the LTAs prevent them from influencing LPCs’ decisions on the source of their

  power and the terms and conditions for that power. But these alleged injuries are conjectural and

  are neither actual nor imminent. Nowhere in the Complaint do Plaintiffs allege that they attempted

  to meet with an LPC to discuss the terms of or terminating the LPC’s contract with TVA or that

  they were turned away by that LPC because the LPC had entered into a LTA. Nor have Plaintiffs

                                                    12
Case 2:20-cv-02615-TLP-atc Document 15-1 Filed 10/20/20 Page 14 of 23                         PageID 150




  alleged that TVA has turned Plaintiffs away when they have attempted to meet with TVA

  regarding its power contracts with LPCs. Plaintiffs’ alleged injuries are therefore neither concrete

  nor imminent; they are nothing more than a fear of speculative harm. Spokeo, 136 S. Ct. at 1548

  (“A ‘concrete’ injury must be ‘de facto’; that is, it must actually exist.” (citation omitted)); Clapper

  v. Amnesty Int’l USA, 568 U.S. 398, 410 (2013) (finding injury of “highly speculative fear” not

  cognizable).

         But Plaintiffs’ claims suffer from a more fundamental defect; Plaintiffs are not the parties

  who are injured by the alleged violation. Plaintiffs are neither signatories to nor third-party

  beneficiaries of the LTAs. See Ex. F, Cauthen v. TVA et al., No. CIV 1-87-75 (E.D. Tenn. June

  26, 1987) (finding customer of LPC is not a third-party beneficiary to power contract). Yet,

  Plaintiffs ask the Court to review and interpret the LTAs. By doing so, they are “effectively seeking

  to enforce the rights of third parties (here, [the LPCs]), which the doctrine of prudential standing

  prohibits.” Deutsche Bank Nat’l Trust Co. v. FDIC, 717 F.3d 189, 194 (D.C. Cir. 2013) (finding

  proposed intervenor lacked prudential standing because, in wishing “to be heard on the specific

  question of contract interpretation,” plaintiffs sought to “enforce the rights of third parties”); see

  also JPMorgan Chase Bank, N.A. v. First Am. Title Ins. Co., 750 F.3d 573, 581-82 (6th Cir. 2014)

  (finding party who is “neither a party to nor a third-party beneficiary” of an agreement lacks

  standing to challenge the contracting parties’ “understanding of their own contract”). “The

  Supreme Court repeatedly has recognized that ‘a litigant must assert his own legal rights and

  interests, and cannot rest his claim to relief on the legal rights or interests of third parties.’”

  JPMorgan Chase Bank, 750 F.3d at 582 (citation omitted). Hearing Plaintiffs “on the issue of

  contract interpretation here would allow [them] to assert [the LPCs’] right.” Id.

         If this were not enough, Plaintiffs also have causation and redressability problems.

  Plaintiffs’ injury cannot be fairly traced to TVA’s entry into LTAs because the LTAs do not dictate

                                                    13
Case 2:20-cv-02615-TLP-atc Document 15-1 Filed 10/20/20 Page 15 of 23                       PageID 151




  the source of generation. Rather, that decision is guided by TVA’s 2019 IRP. The source of

  Plaintiffs’ alleged injury, if any, is the 2019 IRP for which TVA conducted an EIS.15 Moreover,

  the LTAs actually provide Plaintiffs with more opportunities to advocate for the production of

  particular types of energy because they provide LPCs the ability to generate a portion of their own

  power supply. To the extent Plaintiffs are choosing not to advocate because of the terms and

  conditions TVA and the LPCs have agreed upon, then Plaintiffs’ injury is “self-inflicted” and not

  cognizable. See Buchholz v. Meyer Njus Tanick, PA, 946 F.3d 855, 866-67 (6th Cir. 2020).

         As for redressability, Plaintiffs ask the Court to declare that TVA violated the TVA Act,

  vacate the LTAs, and enjoin TVA from entering into “perpetual energy contracts.” (Compl. at

  PageID# 48-49.) This relief would require the Court to set new terms and conditions in TVA’s

  wholesale power contracts. Congress committed these matters to TVA’s discretion. (Supra,

  Section I.) It is therefore impossible for the Court to grant relief. See Newdow v. Roberts, 603 F.3d

  1002, 1010–11 (D.C. Cir. 2010) (plaintiffs could not establish redressability because “[i]t [was]

  impossible for th[e] court to grant [their requested] relief”); McNeil v. Harvey, No. 17-1720 (RC),

  2018 WL 4623571, at *5 (D.D.C. Sept. 26, 2018) (court could not redress the injury because it

  “lack[ed] the power to void other federal courts’ orders”), reconsid. denied, 2019 WL 1003582

  (Feb. 28, 2019).

         Moreover, vacating over 140 LTAs would strip LPCs of the benefit of their bargain,

  potentially requiring their repayment of millions of dollars, without any opportunity to be heard or

  to protect their interests. It would also remove the bill credit savings and disrupt a model that has

  been effective at mitigating the effects of unprecedented hardships the Valley has faced this year.



  15     As Plaintiffs acknowledge, Energy Alabama had the opportunity to participate in the
  decision-making process for the 2019 IRP. (Compl. ¶ 48.)


                                                   14
Case 2:20-cv-02615-TLP-atc Document 15-1 Filed 10/20/20 Page 16 of 23                       PageID 152




  For all of these reasons, Plaintiffs do not have standing to pursue their TVA Act claim.16

         B.      Plaintiffs Lack Article III Standing to Bring Their NEPA Claim

         Each Plaintiff claims an environmental injury as a result of the LTAs. Protect Our Aquifer

  alleges depletion of the Memphis Sand Aquifer and increased water pollution, Energy Alabama

  alleges an increase in water and air pollution, and Appalachian Voices alleges likely constraint of

  investment in solar and DER. (See, e.g., Compl. ¶¶ 40-41, 55 & 69.) But the underlying premise

  of these alleged injuries is that TVA’s entry into the standard LTAs with LPCs will increase TVA’s

  reliance on fossil fuels. (Compl. ¶¶ 40, 56, 148 & 150.)

         Plaintiffs’ allegation that the LTAs will increase TVA’s reliance on fossil fuels is wholly

  conclusory. (See Compl. ¶¶ 40, 55 & 66.) Nothing alleged in the Complaint, other than an equally

  conclusory allegation that the LTAs will “likely lead to increased electricity demand” (see id.),

  supports an inference that TVA will increase its reliance on fossil fuels because of the terms and

  conditions of the LTAs. The Court cannot, therefore, rely upon these allegations for purposes of

  standing. See Binno, 826 F.3d at 344 (“Conclusory allegations do not satisfy the requirements of

  Article III.” (citation omitted)); Ctr. for Biological Diversity v. TVA, 2020 WL 5819673, at *6


  16      Alternatively, TVA seeks dismissal because Plaintiffs do not satisfy the “zone of interests”
  test, which is analyzed under Rule 12(b)(6). See Keen v. Helson, 930 F.3d 799, 802 (6th Cir. 2019);
  Cunningham v. Rapid Response Monitoring Servs., Inc., 251 F. Supp. 3d 1187, 1197 (M.D. Tenn.
  2017). A plaintiff pursuing an APA claim must show that “that the interest he or she seeks to
  protect, ‘is arguably within the zone of interests to be protected [ ] by the statute’ under which the
  plaintiff sues.” Bangura v. Hansen, 434 F.3d 487, 499 (6th Cir. 2006) (citation omitted). The
  provision of the TVA Act that limits contracts for the sale of power to “a term not exceeding
  twenty years,” 16 U.S.C. § 831i, serves to protect TVA and distributors of electricity—not
  environmental groups like Plaintiffs. See Dean v. Herrington, 668 F. Supp. 646, 653-54 (E.D.
  Tenn. 1987) (“The issue of standing to bring an action under Section 10 of the APA turns
  ultimately on ‘whether Congress intended for that class to be relied upon to challenge agency
  disregard of the law.’” (quoting Block v. Cmty. Nutrition Inst., 467 U.S. 340, 347 (1983)). Plaintiffs
  are not the parties Congress intended to “police the interests that the statute protects.” Grand
  Council of Crees (of Quebec) v. F.E.R.C., 198 F.3d 950, 958 (D.C. Cir. 2000) (citation omitted)
  (finding environmental group not within zone of interests protected by ratemaking provision in the
  Federal Power Act).

                                                   15
Case 2:20-cv-02615-TLP-atc Document 15-1 Filed 10/20/20 Page 17 of 23                        PageID 153




  (finding plaintiff’s statement, “ipse dixit, that a decrease in DER investment will necessarily lead

  to the increased use of fossil fuels to make up the deficit”). Without their speculative conclusions,

  Plaintiffs’ claims of environmental harm fall apart.

         Plaintiffs’ conclusion also is demonstrably false. TVA’s 2019 IRP, which Plaintiffs cite in

  the Complaint (see, e.g., id. ¶¶ 16-17), directly contradicts the proposition that TVA will increase

  its reliance on fossil fuel, and it is the 2019 IRP, not the LTAs, that guides TVA’s decisions

  regarding power generation. The 2019 IRP, which assumes a constant demand for power for a

  period of twenty years, examined how best to meet electricity demand over that time period. For

  the next twenty years, TVA contemplates reducing coal-based generation, potentially retiring gas

  combustion turbines, and increasing reliance on solar. And the LTAs provide LPCs with the ability

  to generate their own power consistent with the 2019 IRP, which means that Plaintiffs cannot

  allege that LPCs will use that opportunity to invest in power generated by fossil fuels. Accordingly,

  Plaintiffs’ alleged basis for environmental harm is nothing more than conjecture.17

         Plaintiffs’ other alleged injuries are that they were deprived of information, of the

  opportunity to participate in the decision-making process, and of the opportunity to advocate for

  their environmental concerns because TVA did not conduct an assessment under NEPA. (See, e.g.,

  Compl. ¶¶ 41-43, 51-53, 65, 67 & 70-72.)18 These too fail to support standing.


  17      “Even if the plaintiffs could establish that [the LTAs] would lead to increased fossil fuel
  use, they have, at best, shown that it would generally affect a seven-state area. Such a large
  geographic area cannot support Article III standing.” Ctr. for Biological Diversity v. TVA, 2020
  WL 5819673, at *7 (citation omitted).

  18      To the extent that Plaintiffs allege a procedural injury, “[t]he mere violation of a procedural
  requirement . . . does not permit any and all persons to sue to enforce the requirement.” Fla.
  Audubon, 94 F.3d at 664. “[D]eprivation of a procedural right without some concrete interest that
  is affected by the deprivation—a procedural right in vacuo—is insufficient to create Article III
  standing.” Summers, 555 U.S. at 496. As explained herein, Plaintiffs cannot show a concrete
  interest that is affected by the alleged failure to conduct an environmental review under NEPA.


                                                    16
Case 2:20-cv-02615-TLP-atc Document 15-1 Filed 10/20/20 Page 18 of 23                          PageID 154




          In a NEPA case, informational injury alone is not a basis for standing. Found. on Econ.

  Trends v. Lyng, 943 F.2d 79, 84 (D.C. Cir. 1991) (“[W]e have never sustained an organization’s

  standing in a NEPA case solely on the basis of ‘informational injury,’ that is, damage to the

  organization’s interest in disseminating the environmental data an impact statement could be

  expected to contain.”). If that were the case, it “would potentially eliminate any standing

  requirement in NEPA cases” because “any member of the public—anywhere—would seem to be

  entitled to receive [information contemplated by the statute].” Id. at 84–85. “‘[W]ithout more,’ a

  standalone assertion of an improper denial of information pursuant to NEPA would convert ‘a

  mere interest in a problem’ into a cognizable injury—a result at odds with established

  jurisprudence.’” Ctr. for Biological Diversity v. Bernhardt, No. 19-cv-02898 (APM), 2020 WL

  5702087, at *6 (D.D.C. Sept. 24, 2020) (quoting Lyng, 943 F.2d at 84-85).

          Rather, “[a] plaintiff suffers sufficiently concrete and particularized informational injury

  [only] where the plaintiff alleges that: (1) it has been deprived of information that, on its

  interpretation, a statute requires the government or a third party to disclose to it, and (2) it suffers,

  by being denied access to that information, the type of harm Congress sought to prevent by

  requiring disclosure.” Friends of Animals v. Jewell, 828 F.3d 989, 992 (D.C. Cir. 2016). Here,

  Plaintiffs fail prong two. “Plaintiffs do not [and cannot] allege a deprivation of information under

  NEPA any greater than that which is suffered by the general public,” Ctr. for Biological Diversity

  v. Bernhardt, 2020 WL 5702087, at *6 (dismissing NEPA claim), which is a harm that is

  insufficient to confer standing, Lujan, 504 U.S. at 573-76.

          Moreover, for an organization “[t]o satisfy the injury-in-fact requirement, [it] must allege

  that it suffered a “concrete and demonstratable injury to [its] activities—with the consequent drain

  on [its] resources—[that] constitutes far more than simply a setback to [it’s] abstract social

  interests.” Tex. Low Income Housing Info. Serv. v. Carson, 427 F. Supp. 3d 43, 52 (D.D.C. 2019)

                                                     17
Case 2:20-cv-02615-TLP-atc Document 15-1 Filed 10/20/20 Page 19 of 23                        PageID 155




  (quoting Havens Realty Corp. v. Coleman, 455 U.S. 363, 379 (1982)). “The D.C. Circuit has

  articulated a two-prong test for determining whether an organization meets this standard.” Id.

         First, the organization must plausibly allege that the defendant’s action or omission
         to act injured the organization’s interest. To make such a showing, the organization
         must plausibly allege that the challenged conduct perceptibly impaired its ability to
         provide services by causing an inhibition of the organization’s daily operations.

         ....

         Second, the organization must plausibly allege that it used its resources to
         counteract the alleged harm. . . . . An organization must allege that it used its
         resources in response to, and to counteract, the effects of the defendant’s challenged
         conduct, and for a purpose other than advocacy or litigation.

  Id. (cleaned up).

         Plaintiffs’ allegations fall far short of this standard. Plaintiffs allege that without an

  environmental review of the LTAs they may not be able to educate their members and the public

  or engage in advocacy efforts. Their allegations, though, are speculative. At best, Plaintiffs assert

  a “setback” to their interests. Plaintiffs have further failed to allege that they used their resources

  to counteract any impairment to their ability to provide services. See Pub. Citizen v. U.S. Trade

  Representative, 5 F.3d 549, 552 (D.C. Cir. 1993) (“[A]lthough the argument that the absence of

  an EIS ‘directly affects’ Public Citizen’s ability to lobby Congress and disseminate information

  seems persuasive on its face, this court has stated that an agency’s failure to prepare an EIS, by

  itself, is not sufficient to trigger APA review in the absence of identifiable substantive agency

  action putting the parties at risk.” (citing Lyng, 943 F.2d at 85)). But more importantly, the

  information Plaintiffs seek to engage in their advocacy efforts has already been provided via the

  2019 IRP and associated EIS and the EA for the Flexibility Proposal. Plaintiffs fully participated

  in those reviews (Compl. ¶¶ 39 & 48); thus, there is no actual, concrete, or imminent harm.

         Ultimately, Plaintiffs’ alleged injury is nothing more than “injury to [Plaintiffs’] interest in

  seeing that [TVA] complied with the requirements of NEPA,” Heartwood, Inc. v. U.S. Forest

                                                    18
Case 2:20-cv-02615-TLP-atc Document 15-1 Filed 10/20/20 Page 20 of 23                            PageID 156




  Serv., No. 1:00–CV–683, 2001 WL 1699203, at *10 (W.D. Mich. Dec. 3, 2001), which is

  “insufficient to confer standing,” id. (citing Michigan v. United States, 994 F.2d 1197, 1203-04

  (6th Cir. 1993)).

          If this were not enough, Plaintiffs again have a problem with causation and redressability.

  “To prove causation, a plaintiff seeking the preparation of an [environmental review] must

  demonstrate that the particularized injury that the plaintiff is suffering or is likely to suffer is fairly

  traceable to the agency action that implicated the need for [a review].” Fla. Audubon Soc’y v.

  Bentsen, 94 F.3d 658, 669 (D.C. Cir. 1996) (en banc). “In other words, unless there is a substantial

  probability, that the substantive agency action that disregarded a procedural requirement created a

  demonstrable risk, or caused a demonstrable increase in an existing risk, of injury to the

  particularized interests of the plaintiff, the plaintiff lacks standing.” Id. (citation omitted).

          Plaintiffs claim that as a result of the LTAs, there will be an increased demand for

  electricity, an increased reliance on fossil fuel generation, a slower or capped transition to

  renewable and sustainable energy, increased water usage, and increased air and water pollution.

  (Compl. ¶¶ 40, 56 & 66.) But Plaintiffs’ theory of causation is made up of a number of speculative

  links that do not hold up to support standing in this action.

          Florida Audubon Soc’y v. Bentsen is instructive here. There, the Secretary of the Treasury

  expanded a tax credit for adding certain types of alternative fuel additives to gasoline. 94 F.3d at

  662. Because the Secretary did not prepare an EIS, the Florida Audubon Society and others sued

  to enjoin the tax credit, alleging a violation of NEPA. Id. at 662, 665. In affirming the district

  court’s dismissal for lack of standing, the D.C. Circuit explained how the plaintiffs failed to

  establish the “substantial probability” of each individual link occurring and how they wrongly

  assumed that each individual link would be present without any consideration of any outside

  factors that might break the chain of causation. See id. at 669-70 (explaining that the court

                                                      19
Case 2:20-cv-02615-TLP-atc Document 15-1 Filed 10/20/20 Page 21 of 23                         PageID 157




  “routinely refuse[s] to permit . . . predictive assumptions to establish standing” (citations omitted)).

         In Center for Biological Diversity v. TVA, the plaintiffs, including Energy Alabama, made

  allegations similar to those in this action. See 2020 WL 5819673, at *5-7. The Court relied upon

  Bentsen to find that the plaintiffs failed to show the necessary causal link to support standing for

  their claim that TVA failed to conduct an environmental review of a rate change.

         So too here. Similar to Bentsen and Center for Biological Diversity, “there are several links

  in the alleged chain of causation.” Id. at *5. There are no facts that support why entry into the

  LTAs alters the demand for electricity or why, even if that is true, an increased demand for

  electricity would cause an increased reliance on fossil fuel generation. “This hypothetical chain of

  events fails as a showing of Article III standing.” See Grocery Mfrs. Ass’n v. EPA, 693 F.3d 169,

  175 (D.C. Cir. 2012). But even more, the hypothetical chain depends on the actions of third parties,

  namely, LPCs and consumers of electricity. See Simon v. E. Ky. Welfare Rights Org., 426 U.S. 26,

  41 (1976) (explaining that standing cannot rest on injury to “third party not before the court”).

         If the Court were to order TVA to perform an environmental review of its LTAs, it would

  have no effect on the current generation sources for TVA power. TVA’s future generation

  decisions are guided by the 2019 IRP, not the LTAs. Nor would a review generate any additional

  or different information from the information produced in the EIS associated with the 2019 IRP,

  as the 2019 IRP studied TVA’s power generation options for the next twenty years assuming

  consistent demand, or from the Flexibility EA. Indeed, by asking the Court to invalidate the LTAs,

  Plaintiffs seek to harm the very interests they purport to advance—if all LPCs take full advantage

  of the flexibility option, then more solar energy could be added across the Valley.

         For all these reasons, Plaintiffs do not have standing to assert their NEPA claim.

                                            CONCLUSION

         For all the reasons set forth above, the Court should dismiss Plaintiffs’ Complaint.

                                                    20
Case 2:20-cv-02615-TLP-atc Document 15-1 Filed 10/20/20 Page 22 of 23       PageID 158




                                        Respectfully submitted,

                                        s/Maria V. Gillen
                                        David D. Ayliffe, (TN BPR 024297)
                                        Director, Litigation
                                        Maria V. Gillen (TN BPR 030655)
                                        Sr. Manager, Litigation
                                        Office of the General Counsel
                                        Tennessee Valley Authority
                                        400 West Summit Hill Drive
                                        Knoxville, Tennessee 37902-1401
                                        Telephone 865.632.7741
                                        ddayliffe@tva.gov
                                        mvgillen@tva.gov


                                        Attorneys for Tennessee Valley Authority
  101002723




                                       21
Case 2:20-cv-02615-TLP-atc Document 15-1 Filed 10/20/20 Page 23 of 23                       PageID 159




                                   CERTIFICATE OF SERVICE

         I certify that the foregoing document was filed electronically through the Court’s ECF

  system on the date shown in the document’s ECF footer. Notice of this filing will be sent by

  operation of the Court’s ECF system to all parties as indicated on the electronic filing receipt.

  Parties may access this filing through the Court’s ECF system.

                                                    s/Maria V. Gillen
                                                    Attorney for Tennessee Valley Authority




                                                   22
